                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

BRYAN TROEGEL
                                                                                 CIVIL ACTION
VERSUS
                                                                                 NO. 18-1051-JWD-EWD
PERFORMANCE ENERGY SERVICES, LLC

                                           NOTICE AND ORDER

           On October 24, 2018, plaintiff, Bryan Troegel (“Plaintiff”), filed a Petition for Damages

and Declaratory Judgment (the “Petition”) in state court against defendant, Performance Energy

Services, LLC (“PES”) for alleged breach of Plaintiff’s employment contract, wrongful

termination, and a declaration that a Covenant not to Compete as set forth in the employment

contract is invalid.1 On November 29, 2018, PES filed a Notice of Removal pursuant to 28 U.S.C.

§ 1332 based on the assertion that the amount in controversy exceeds $75,000, exclusive of interest

and costs, and the parties are completely diverse.2

           With respect to Plaintiff’s citizenship, PES asserts that “Plaintiff’s Employment Contract

with PES asserts that he is ‘a resident of Louisiana.’”3 This is not an adequate allegation of

Plaintiff’s citizenship. For purposes of diversity jurisdiction, an individual’s domicile must be

alleged.4

           Accordingly,

           IT IS HEREBY ORDERED that Performance Energy Services, LLC shall file, within

seven (7) days of this Notice and Order, a Motion to Substitute the Notice of Removal with a


1
    R. Doc. 1-1.
2
    R. Doc. 1.
3
    R. Doc. 1, ¶ 15.
4
  See, Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974) (“For diversity purposes, citizenship means domicile, mere
residence in the State is not sufficient.”). The citizenship of PES is adequately alleged in the Notice of Removal. R.
Doc. 1, ¶ 16.

                                                          1
comprehensive Notice of Removal that adequately alleges Plaintiff’s citizenship. No further leave

of court is required to file the Motion to Substitute.

       Signed in Baton Rouge, Louisiana, on December 4, 2018.



                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
